Name: 92/375/EEC: Commission Decision of 25 June 1992 amending Decision 81/546/EEC concerning the animal health conditions and veterinary certificates for the import of fresh meat from Austria and amending Decision 91/190/EEC concerning the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Austria
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  Europe;  means of agricultural production;  international trade;  animal product
 Date Published: 1992-07-16

 Avis juridique important|31992D037592/375/EEC: Commission Decision of 25 June 1992 amending Decision 81/546/EEC concerning the animal health conditions and veterinary certificates for the import of fresh meat from Austria and amending Decision 91/190/EEC concerning the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Austria Official Journal L 197 , 16/07/1992 P. 0068 - 0069COMMISSION DECISION of 25 June 1992 amending Decision 81/546/EEC concerning the animal health conditions and veterinary certificates for the import of fresh meat from Austria and amending Decision 91/190/EEC concerning the animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Austria (92/375/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat products from third countries (1), as last amended by Regulation (EEC) No 3763/91 (2), and in particular Articles 8 and 16 thereof, Whereas by Decision 81/546/EEC (3), as last amended by Decision 91/609/EEC (4), the Commission established the animal health provisions and veterinary certification for the import of fresh meat from Austria; Whereas by Decision 91/190/EEC (5), as last amended by Decision 92/40/EEC (6), the Commission established the animal health conditions and veterinary certification for the import of domestic bovine and porcine animals from Austria; Whereas imports from Austria into the Member States of live pigs, fresh pigmeat and certain pigmeat products were suspended in accordance with Commission Decision 90/90/EEC (7); Whereas the abovementioned imports from Vorarlberg, Tyrol, Salzburg, Upper Austria, Kaernten und Burgenland were no longer suspended in accordance with Commission Decision 92/40/EEC; Whereas, nevertheless, in accordance with the provisions of Commission Decision 92/265/EEC (8) imports from Kaernten were suspended once again; Whereas it is appropriate to amend the animal health certificates to take account of the existing situation in this region; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The animal health certificates referred to in Annex B to Decision 81/546/EEC should be amended as follows: 1. after 'Exporting country: Austria' delete 'Carinthia'; 2. in the first indent of Section IV (1) point 1 delete 'Carinthia'. Article 2 The animal health certificates referred to in Annexes C and D to Decision 91/190/EEC should be amended as follows: 1. after 'Exporting country: Austria' delete 'Carinthia'; 2. in the first and second sentence of Section III delete 'Carinthia'. Article 3 This Decision is addressed to the Member States. Done at Brussels, 25 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 356, 24. 12. 1991, p. 1. (3) OJ No L 206, 27. 7. 1981, p. 7. (4) OJ No L 331, 3. 12. 1991, p. 19. (5) OJ No L 96, 17. 4. 1991, p. 16. (6) OJ No L 16, 23. 1. 1992, p. 19. (7) OJ No L 61, 10. 3. 1990, p. 21. (8) OJ No L 137, 20. 5. 1992, p. 23.